Citation Nr: 0723400	
Decision Date: 07/30/07    Archive Date: 08/14/07	

DOCKET NO.  05-25 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for lipomas, claimed as 
a chronic skin disorder. 

2.  Entitlement to service connection for diabetes mellitus.   

3.  Entitlement to service connection for heart disease. 

4.  Entitlement to service connection for a chronic sleep 
disturbance/insomnia. 

5.  Entitlement to service connection for a chronic 
neurological disorder.   

6.  Entitlement to service connection for various undiagnosed 
illnesses, claimed as the result of service in the Persian 
Gulf.





ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had honorable active service from February 16, 
1984 to March 27, 1990, with additional service from 
March 28, 1990 to August 18, 1992, for which the veteran 
received a discharge under other than honorable conditions.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January and February 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Philippines.  

Upon review of this case, it would appear that the veteran 
has failed to perfect his appeal regarding the issue of 
entitlement to a permanent and total disability rating for 
pension purposes.  Accordingly, that issue is not currently 
before the Board.  

Finally, for reasons which will be become apparent, the 
appeal as to all issues save that of entitlement to service 
connection for various undiagnosed illnesses is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

The veteran's Persian Gulf War service ended in a discharge 
under other than honorable conditions.



CONCLUSION OF LAW

The veteran's discharge from his period of Persian Gulf 
service on August 18, 1992 constitutes a bar to VA benefits.  
38 U.S.C.A. § 5303(a) (West 2002); 38 C.F.R. § 3.12(d)(4) 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions; service medical and personnel records; and an 
April 2003 Administrative Decision, as well as private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting its decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

The veteran in this case seeks service connection for various 
undiagnosed illnesses, claimed as the result of his service 
in the Persian Gulf War.  

In that regard, at the time of an Administrative Decision in 
April 2003, it was noted that the service department had 
certified that the veteran enlisted in the United States Navy 
on February 13, 1984 for a three-year term of service.  Also 
noted was the veteran had been honorably discharged on April 
2, 1987, and had his enlistment extended on March 9, 1987 in 
order to reenlist on April 3, 1987.  The veteran had another 
extended enlistment on May 2, 1989, and was subsequently 
honorably discharged on March 27, 1990.  Noted at the time 
was that the veteran was eligible for complete separation 
from naval service when discharged on March 27, 1990.  The 
veteran reenlisted on March 28, 1990 for another three-year 
term of service.  However, in a Report and Disposition of 
Offenses, the veteran was found to have wrongfully used 
amphetamines and methamphetamines on March 2, 1992 in 
violation of the Uniform Code of Military Justice, Article 
112A (Wrongful Use of Controlled Substance).  In a 
Preliminary Inquiry Report signed by the veteran on May 4, 
1992, it was recommended that he be administratively 
discharged for his marginal job performance, frequent 
tardiness and unreliability, as well as for incurring several 
letters of indebtedness.  The veteran was subsequently placed 
on legal hold status on August 16, 1992, and was to detach 
from his command on August 17, 1992 and proceed to NAVSTA 
San Diego for separation.  The veteran was subsequently found 
to have absented himself from August 18, 1992 to September 
18, 1992.  Accordingly, the Chief of Naval Personnel directed 
the veteran's other than honorable discharge from the naval 
service on August 18, 1992, by reason of misconduct due to 
drug abuse.  

Based on the aforementioned, it was determined that the 
evidence of record showed that the veteran had satisfactorily 
completed his first period of active service for which he was 
obligated to serve at the time of his enlistment on February 
13, 1984.  Further noted was that the veteran was eligible 
for complete separation when discharged on March 27, 1990.  
Accordingly, his eligibility for VA benefits was established 
for that period under 38 U.S.C.A. § 101.  However, the 
veteran's discharge on August 18, 1992 was held to be a bar 
to VA benefits under the provisions of 38 C.F.R. § 3.12(d)(4) 
and 38 U.S.C.A. § 5303(a).  

As is clear from the above, the veteran had no period of 
"honorable" Persian Gulf service upon which a claim for 
service connection for various undiagnosed illnesses might be 
based.  Accordingly, service connection for any such illness 
must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475 114 Stat., 2096 (Nov 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2006)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify a 
veteran or any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 182 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veterans status, existence of a 
disability, connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on the claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.  

In the present case, in correspondence of October 2004, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate his claim for service 
connection, as well as what information and evidence should 
be submitted by him, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any further evidence in his possession pertaining 
to his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, as well as 
private treatment records and examination reports, and an 
April 2003 Administrative Decision.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. (1998).  


ORDER

Service connection for various undiagnosed illnesses, claimed 
as the result of service in the Persian Gulf, is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for lipomas, diabetes mellitus, heart 
disease, a chronic sleep disturbance (insomnia), and a 
chronic neurological disorder.  In pertinent part, it is 
contended that all of the aforementioned disabilities had 
their origin during the veteran's period or periods of active 
military service.  

In that regard, in a statement of January 2005, one of the 
veteran's private physicians wrote that the veteran had been 
under his care since July 10, 2004 for a number of 
disabilities, including generalized lipomas, joint pain with 
numbness of the extremities due to osteoarthritis, chest 
pain, and insomnia due to diabetes mellitus.  In the opinion 
of the veteran's private physician, all of the aforementioned 
disabilities had occurred "right after" the veteran's 
return/retirement from service.  However, at the present 
time, actual treatment records dating from a point in time in 
some proximity to the veteran's discharge from service are 
not a part of the veteran's claims folder.  Nor are treatment 
records dating from July 2004 referenced in the 
aforementioned physician's opinion.  Such records are 
arguably vital to a proper adjudication of the veteran's 
current claims, and must therefore be procured prior to the 
Board's final determination in this case.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  The RO should contact 
Dr. Marcellano R. Manibog, the physician 
who furnished the aforementioned 
statement, with a request that he provide 
copies of any and all records of 
treatment of the veteran, to include any 
treatment rendered in proximity to the 
veteran's discharge from service, as well 
as from July 10, 2004 to the present 
time.  The veteran should be requested to 
sign the necessary authorization for 
release of any such private medical 
records to the VA.  All attempts to 
procure those records should be 
documented in the file.  If the RO cannot 
obtain such records, a notation to that 
effect should be included in the claims 
file.  In addition, the veteran should be 
informed of any such problem.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2005, the date of 
the most recent pertinent evidence of 
record, should also be obtained and 
incorporated in the claims folder.  Once 
again, the veteran should be requested to 
sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be included in the claims file.  
Once again, the veteran should be 
informed of any such problem.

3.  The RO should then review the 
veteran's claims for service connection 
for lipomas (claimed as a chronic skin 
disorder), diabetes mellitus, heart 
disease, a chronic sleep 
disturbance/insomnia, and a chronic 
neurological disorder.  Should the 
benefits sought on appeal remain denied, 
the veteran should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of a 
Statement of the Case in June 2005.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


